DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 7/18/22.  Claims 1-4 amended.  Claims 12-18 newly added. Claims 1-18 are pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1-3, 12 and 14-17 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Nikitin et al. US Publication No. 2009/0174557.
Re Claim 1, Nikitin discloses a portable radio frequency identification (RFID) reader device comprising: a reader body  (Fig. 10) implemented as a portable type having a handle (Fig. 10) , and configured to communicate with an RFID tag in a non-contact manner; and a cross antenna assembly connected to the reader body (P25), and configured to transmit and receive an RF signal required for communication to and from the RFID tag in a non-contact manner, wherein the cross antenna assembly includes: a plate-shaped first antenna disposed on a first plane being at an a first angle  with respect to a horizontal plane; and a plate-shaped second  antenna disposed on a second plane different from the first plane, the second plane being at  a second angle of with respect to the horizontal plane, the first and second planes crossing each other such that the first and second antennas are coupled to each other, and that the first antenna is arranged at the first angle with respect to the horizonal plane and the second antenna is arranged at the second angle with respect to the horizonal plane (P25, P42,  P52; Fig.5 and Fig. 10). 
RE Claim 2, Nikitin discloses the portable RFID reader device of claim 1.
wherein the cross antenna assembly further includes: a base substrate (Fig. 10) on which the first and second antennas are mounted (P52; Fig. 10) .
Re Claim 3, Nikitin discloses the portable RFID reader device of claim 2  and Nikitin ,discloses wherein the cross antenna assembly further includes: an antenna case that accommodates the first  antenna and the second antenna (Fig. 10), and wherein the antenna case includes: a first antenna case; and a second antenna case combined with the first antenna case, wherein the first and second  antennas mounted on the base substrate are positioned in the second antenna case and supporting the base substrate inserted therein (Fig. 10; P52).
Re Claim 12, Nikitin discloses the portable RFID reader device of claim 1, wherein the cross antenna assembly comprises: a base substrate coupled to the first and second antennas, the base substrate being disposed on a third plane crossing the first and second planes such that the first and second antennas are respectively arranged to form angles with respect to the base substrate (figs 5 and 10) .  
Re Claim 14, Nikitin discloses the portable RFID reader device of claim 1, wherein the first angle is 45 degrees and the second angle is 45 degrees such that the first antenna and the second antenna are arranged orthogonally to each other (P40).  
Re Claim 15, Nikitin discloses the portable RFID reader device of claim 1, wherein the first antenna comprises a front surface and a rear surface facing away from the front surface, and wherein the first antenna comprises an antenna pattern formed on one of the front surface or the rear surface (fig. 5).  
Re Claim 16, Nikitin discloses the portable RFID reader device of claim 15, wherein the antenna pattern comprising a first line extending in a first direction, a second line extending in a second direction perpendicular to the first direction, and a connection line connecting the first line and the second line (Fig. 3).  
Re Claim 17, Nikitin discloses the portable RFID reader device of claim 16, wherein the second line comprises a proximal end connected to the connection line and a distal end that is closer to the first line than the proximal end (Fig. 3) .

Allowable Subject Matter
Claims 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter 13:  The prior art of record fails to disclose wherein the first antenna comprises a first planar portion, a second planar portion and a first intermediate portion interposed between the first and second planar portions, wherein the second antenna comprises a third planar portion, a fourth planar portion and a second intermediate portion interposed between the third and fourth planar portions, and wherein the first intermediate portion of the first antenna and the second intermediate portion of the second antennas meet each other such that the first and second antennas are coupled to each other to form a third angle.
The following is a statement of reasons for the indication of allowable subject matter 18:  The prior art of record fails to disclose wherein the first antenna comprises a front surface and a rear surface facing away from the front surface, wherein the first antenna comprises a front antenna pattern formed on the front surface and a rear antenna pattern formed on the rear surface, wherein the front antenna pattern comprises a first front line extending in a first direction, a second front line extending in a second direction perpendicular to the first direction, and a front connection line connecting the first front line and the second front line, wherein the rear antenna pattern comprises a first rear line extending in the first direction. a second rear line extending in the second direction, and a rear connection line connecting the first rear line and the second rear line, and wherein the first front line and the first rear line overlap each other when viewed in a thickness direction of the first antenna.
Claims 4 -11 are allowed.
The following is an examiner’s statement of reasons for allowance:
the prior art of record fails to specifically disclose or teach wherein the first Yagi antenna includes: a first printed circuit board (PCB) having a first front surface and a first rear surface opposite to the first front surface; a first front antenna pattern formed on the first front surface; a first rear antenna pattern formed on the first rear surface; and a first slot formed to a predetermined depth downward from an upper central portion of the first PCB. These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant amended the claims with new limitations which necessitated new search and consideration.  Therefore this action is made FINAL.

Conclusion

The following reference is cited but not relied upon:
Chan discloses an antenna, especially for use with a handheld RFID reader for scanning RFID tags oriented in different orientations, includes a feeding port located on an axis for supplying an RF signal to a primary antenna member for transmitting and receiving electromagnetic waves.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/           Primary Examiner, Art Unit 2876